Case 1:15-cv-05235-ARR-PK Document 300 Filed 07/30/19 Page 1 of 2 PageID #: 6760




                                   Scheyer & Stern, LLC
                                           -Attorney at Law-
                                     110 Lake Avenue So., Suite 46
                                         Nesconset, NY 11767
                                     Telephone No. (631) 265-8500
                                        Fax No. (631) 265-8558
                                       ScheyerStern@gmail.com

                                                      July 30, 2019
VIA ECF (Without enclosures)
HAND DELIVERED FOR IN CAMERA REVIEW
The Honorable Cheryl L. Pollak
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

       Re:     Toussie, et al., v. Allstate Insurance Co.
               Case No. 15-cv-5235 (ARR)(CLP)

Dear Judge Pollak:

       In my letter of July 11, I represented to the Court that I had provided complete copies of the
Toussies’ federal tax returns for the Court’s review. It has come to my attention that the returns
provided were not complete, and that there were in fact certain filed addendums, disclosure
statements and preparers notes that accompanied the returns that had not been provided to the
Court. I write to make this Court aware of same and to provide of same and to provide copies for
the Court’s in camera review.

       With the exception of the Disclosure Statement/Preparer’s Notes omitted from the returns
provided, it does not appear that any of the addendums are germane to the issues in this case.
Nonetheless, all are enclosed for your review in camera. I have enclosed the Declaration of the
Toussies’ accountant, who both prepared the returns and forwarded the copies that were provided to
the Court in compliance with the Order, in explanation of the oversight. This Declaration is being
submitted for in camera review only so as to preserve the Toussies’ objection with respect to the
disclosure of his identity for appeal.

        Plaintiffs are today filing objections with Judge Ross with respect to Your Honor’s July 26,
2019 Order and to request a stay thereof. Based upon a review of the Order, and the non-redacted
portions of the returns that we are directed to turn over, we expect that Your Honor will also direct
the Toussies to turn over the Disclosure Statement/Preparer’s Notes. Regardless, we respectfully
request that any additional unredacted materials that you determine should be produced to Allstate
also be made available for viewing by Judge Ross so that she has an accurate record of the returns
as you have redacted them.
Case 1:15-cv-05235-ARR-PK Document 300 Filed 07/30/19 Page 2 of 2 PageID #: 6761



                                                                                            Page 2

        However, because we assume that you will redact the remainder of the addendums, we do
not intend to file them with our objections to Judge Ross.

       Thank you for your attention to this matter and apologize for the obvious inconvenience to
the Court.

                                                   Yours,
                                                   SCHEYER & STERN, L.L.C.


                                                   By: Fredrick P. Stern, Esq.
Encl.
